Case 1:21-cv-00347-CMH-IDD Document 17 Filed 06/15/21 Page 1 of 6 PageID# 141



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

Quincy Cornell Jones,                            )
      Petitioner,                                )
                                                 )
V.                                               )                   l:21cv347(CMH/IDD)
                                                 )
Harold W.Clarke,                                 )
      Respondent.                                )

                             MEMORANDUM OPINION & ORDER


       Before the Court is respondent Harold Clarke's motion to dismiss [Dkt. Nos. 8-10]

Quincy Cornell Jones's ("petitioner" or "Jones") petition for writ of habeas corpus [Dkt. No. 1],

which arises under 28 U.S.C. § 2254. Respondent contends that the petition is time-barred and

otherwise without merit       Dkt. No. 10], arguments petitioner opposes in both his petition and

an opposition to respondent's motion [Dkt. No. 15]. For the reasons that follow, it is clear that

the petition is barred by the relevant statute of limitations and that respondent's motion to

dismiss must therefore be granted.

                                          I. Background

       On March 21, 2005, in the Circuit Court of the City of Alexandria, a jury found petitioner

guilty of two counts of robbery and use of a firearm in the commission of a robbery. Case No.

CF04000376; Respondent's Exhibit("REX") A. On May 5, 2005, the circuit court sentenced

petitioner to a term ofimprisonment oftwenty-three years. Id. Jones filed a direct appeal with
the Court of Appeals of Virginia, arguing that the evidence presented at trial was insufficient to

support his convictions. The state appellate court denied Jones's petition on December 29, 2005,

finding that the issue of sufficiency had not been preserved at trial. Record No. 1098-05-4; REX

B. Petitioner did not appeal to the Supreme Court of Virginia.
Case 1:21-cv-00347-CMH-IDD Document 17 Filed 06/15/21 Page 2 of 6 PageID# 142



       On Januaiy 31, 2014, petitioner filed a petition for writ of habeas coi"pus in the

Alexandria Circuit Court, arguing that the court lacked jurisdiction over him and that his

convictions should therefore be vacated. Case No. CL14001233; REX C. The circuit court

found plaintiff was not entitled to relief and dismissed his petition with prejudice. Id.

       On January 29, 2018, petitioner filed a petition for writ of habeas coi*pus in the Supreme

Court of Virginia. Record No. 180165; REX D. Finding that the petition was barred by the

relevant statute of limitations, the state supreme court dismissed the petition by order dated

March 27, 2018. Id On August 20, 2018. petitioner filed yet another habeas petition in the state

supreme court. Record No. 181086; REX E. The Supreme Court of Virginia once more found

the petition to be time-ban-ed and accordingly dismissed it. Id

       Petitioner filed the instant federal petition on February 24, 2021. [Dkt. No. 1].

                                    11. Statute of Limitations


       Respondent contends that the instant petition is untimely. [Dkt. No. 10]. A § 2254

petition for a writ of habeas corpus must be dismissed if it is filed later than one year after(A)

the judgment it challenges becomes final;(B)any state-created impediment to filing a petition is

removed;(C)the United States Supreme Court recognizes the constitutional right asserted in the

petition; or(D)the factual predicate of the claim could have been discovered with due diligence.

28 U.S.C. § 2244(d)(l)(A)-(D). On this basis, unless subsections(B),(C), or(D)apply, the one-

year limitation period begins running when direct review of a petitioner's state conviction is

completed or when the time for seeking direct review expires.

        There is no apparent basis for the application of subsections(B),(C), or (D).

Accordingly, the Court assesses the statute of limitations defense through the lens of subsection

(A), by calculating the date petitioner's criminal judgment became final. A review of the record
Case 1:21-cv-00347-CMH-IDD Document 17 Filed 06/15/21 Page 3 of 6 PageID# 143



makes clear that the judgment in question became final on Monday, January 30, 2006, the date
on which petitioner's time to file a petition for direct appeal to the Supreme Court of Virginia
expired. See Hill v. Braxton, 277 F.3d 701, 704(4th Cir. 2002).(''[T]he one-year limitation
period begins running when direct review of the state conviction is completed or when the time

for seeking direct review has expired....")(citing 28 U.S.C. § 2244(d)(1)(A)); Va. Sup. Ct. R.

5:14(allowing thirty days to note an appeal). The limitation period therefore began to run on

January 31, 2006, and petitioner had until January 31, 2007 to file a federal habeas petition.

Petitioner failed to do so, having not filed the instant petition until February 2021. fSee Dkt. No.

1]. The petition is therefore time-barred unless statutory tolling, equitable tolling, or a showing

of actual innocence entitle petitioner to federal merits review. As explained below, they do not.

A.     No Entitlement to Statutory Tollins

       In calculating the one-year statute of limitations described above, reviewing courts must

exclude the time during which properly filed state post-conviction or other collateral proceedings

pursued by a petitioner were pending. 28 U.S.C. § 2244(d)(2). To toll the federal limitations

period, then, a state proceeding must be a(1) properly filed (2) post-conviction or other collateral

review of(3)the judgment under federal scrutiny. 28 U.S.C. § 2244(d)(2). Because petitioner

here did not file a petition for writ of habeas corpus in state court until 2014, by which point the

federal filing period had already expired, the pendency of his state petition did not toll the federal

period. Cf. Claibome v. Dir. Of Deo't of Corrs.. No. 3:llcv368, 2012 WL 859559, at *3(E.D.

Va. Mar. 13, 2012)("Claibome did not file any of his three state court habeas petitions prior to

the expiration of the AEDPA one-year statute of limitations. Thus, none of these petitions could

toll the AEDPA statute of limitations."). Consequently, statutory tolling provisions do not rescue

the instant petition from untimeliness.
Case 1:21-cv-00347-CMH-IDD Document 17 Filed 06/15/21 Page 4 of 6 PageID# 144



B.      No Entitlement to Equitable Tolling

        One may also bypass a § 2244(d)(1) time-bar through equitable tolling. To qualify for

equitable tolling, a petitioner must demonstrate that(1) he had been pursuing his rights

diligently, and (2)that some extraordinary circumstance stood in his way, preventing him from

timely filing. Pace v. DiGuglielmo. 544 U.S. 408,418 (2005). A petitioner asserting entitlement

to equitable tolling "bears a strong burden to show specific facts" that demonstrate fulfillment of

both elements of the test. Brown v. Barrow. 512 F.3d 1304, 1307(11th Cir. 2008). Even so,

equitable tolling is to be applied infrequently. Rouse v. Lee. 339 F.3d 238, 246(4th Cir. 2003)

("We believe, therefore, that any resort to equity must be reserved for those rare instances

where—due to circumstances external to the party's own conduct—it would be unconscionable

to enforce the limitation period against the party and gross injustice would result").

        Here, there is no apparent basis for a finding that petitioner is entitled to equitable tolling

ofthe statutory limitations period. Petitioner's failure to file a federal habeas petition until

fifteen years after his judgment became final is indicative of his lack of diligence in pursuing his

rights. Cf. Robinson v. Clark. No. 2:12cvl89, 2012 WL 4322074, at *3(E.D. Va. Aug. 10,

2012)("Failure to pursue rights for fifteen years falls short ofthe "reasonable diligence" required

to entitle a petitioner to equitable tolling.").

        Nor does it appear that there was any legally cognizable impediment preventing

petitioner from timely filing. Without explicitly framing it as an argument for entitlement to

tolling, petitioner argues that the untimeliness of his filing is excusable because his trial attorney

 was ineffective, which "caused [petitioner] to be barred from any grounds being presented."

[Dkt. No. 1] at 13-14. Generally, attorney ineffectiveness does not constitute an extraordinary

circumstance beyond the party's control that would justify equitable tolling. See, e.g.. Lawrence
Case 1:21-cv-00347-CMH-IDD Document 17 Filed 06/15/21 Page 5 of 6 PageID# 145



V. Florida. 549 U.S. 327, 336-37(2007)(attorney miscalculation of deadline is not sufficient to

warrant equitable tolling); Harris v. Hutchinson. 209 F. 3d 325, 331 (4th Cir. 2000)f'[A]

mistake by a party's counsel in interpreting a statute of limitations does not present the

extraordinary circumstance beyond the party's control where equity should step in to give the

party the benefit of his erroneous understanding.").

       And to the extent petitioner sought to invoke Martinez v. Rvan. 566 U.S. 1 (2012), in

support of his argument, the case is inapposite and does not salvage his petition. "Martinez

applies only to the issue of cause to excuse the procedural default of an ineffective assistance of

trial counsel claim that occurred in a state collateral proceeding and has no application to the

operation or tolling of the § 2244(d) statute of limitations for filing a § 2254 petition." Lambrix

V. Sec'v. Florida Dep't of Corr.. 756 F.3d 1246, 1249(11th Cir. 2014)(citations and quotations

omitted). See also Arthur v. Thomas. 739 F.3d 611,630(11th Cir. 2014)("[T1he Martinez rule

explicitly relates to excusing a procedural default of ineffective-trial-counsel claims and does not

apply to [the] statute of limitations [in § 2244(d)]or the tolling of that period."); Lombardo v.

United States. 860 F.3d 547, 557-58 (7th Cir. 2017).

C.     No Demonstration ofActual Innocence


       Finally, a petitioner is also entitled to federal review of the merits of untimely habeas

claims if he establishes a colorable claim of actual innocence. McOuiggin v. Perkins. 569 U.S.

383(2013). To establish such a claim,"[new] evidence must establish sufficient doubt about [a

petitioner's] guilt to justify the conclusion that his [incarceration] would be a miscarriage of

justice unless his conviction was the product of a fair trial." Schlup v. Delo. 513 U.S. 298, 316

(1995)(emphasis in original). Petitioner here has not proffered any new evidence to demonstrate
Case 1:21-cv-00347-CMH-IDD Document 17 Filed 06/15/21 Page 6 of 6 PageID# 146



a colorable claim of actual innocence. He therefore may not escape the § 2244 time bar on this

ground. Accordingly, it is hereby

       ORDERED that respondent's motion to dismiss [Dkt. No. 8] be and is GRANTED and

this petition is DISMISSED WITH PREJUDICE as time-barred.



       To appeal this decision, petitioner must file a written notice of appeal with the Clerk's

Office within thirty (30)days of the date of this Order. See Fed. R. App. P. 4(a). A written

notice of appeal is a short statement evincing a desire to appeal this Order and noting the date of

the Order petitioner wants to appeal. Petitioner need not explain the grounds for appeal until so

directed by the Court. Failure to file a timely notice of appeal waives the right to appeal this

decision. Petitioner must also request a certificate of appealability from a circuit justice or judge.

See 28 U.S.C. § 2253 and Fed. R. App. P. 22(b). This Court expressly declines to issue such a

certificate for the reasons stated above.




       The Clerk is directed, pursuant to Rule 58 of the Federal Rules of Civil Procedure, to

enter final judgment in favor of respondent Harold W. Clarke, to send a copy of this Order to

petitioner and counsel of record for respondent, and to close this civil action.



Entered this       ^ day of                 —              2021.



Alexandria, Virginia                                        United States District Judge
